Citation Nr: 1009487	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran is a member of the Army National Guard (ANG) who 
served on active duty from May to September 2002 and from May 
2004 to November 2005.

This matter initially came before the Board on appeal from a 
November 2007 rating decision of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO, among other things, denied entitlement 
to service connection for depression.

In this case, the Veteran filed her claim via a June 2007 
statement in support of claim (VA Form 21-4138).  In that 
document, she referred to a February 2007 mental health 
screening and subsequent treatment for what she described as 
depression, difficulty sleeping, and feelings of despondency.  
In a February 2007 post-deployment health reassessment 
(PDHRA), the physician's assistant (PA-C) indicated that the 
Veteran had posttraumatic stress disorder (PTSD) symptoms 
that were of major concern.  In a November 2007 New Jersey 
ANG psychiatric evaluation, the physician included a 
diagnosis of PTSD-combat related.  

The Veteran has not indicated a desire to claim service 
connection for PTSD.  In her January 2008 notice of 
disagreement, she indicated that the initial, November 2005 
post deployment health assessment (PDHA), which, as discussed 
below did not indicate any psychiatric symptoms, was flawed 
in part because it was limited to assessing PTSD.  In 
addition, the issue was described during the Board hearing as 
service connection for depression.  

It therefore appears that the Veteran has limited her claim 
to psychiatric disorder other than PTSD, in particular 
depression.  As she is not necessarily competent to diagnose 
a psychiatric disorder, the Board must consider other 
diagnoses raised by the evidence.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009. A transcript of the hearing is of 
record.

In July 2009, the Board remanded the claim for additional 
development.  Records were obtained and a new examination 
conducted.  Thus, the RO complied with the Board's remand 
instructions, and another remand is unnecessary.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2009) ("substantial 
compliance" rather than "strict compliance" is required 
under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-
47 (1999)).
 

FINDING OF FACT

The weight of evidence reflects psychiatric diagnoses of 
personality disorder and alcohol dependence.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as depression, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board must determine whether the Veteran has 
met the requirement of showing a current psychiatric 
disability.  A necessary element for establishing a claim for 
service connection for a psychiatric or any other disability 
is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The presence of a disability at the time of filing of a claim 
or during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran filed her claim in June 2007.  As  
noted, she described treatment for she described as 
depression, difficulty sleeping, and feelings of despondency.  
During the Board hearing, she indicated that she felt 
depressed during her May 2004 to November 2005 service in the 
Persian Gulf.  On the November 2005 PDHA, she indicated that 
she had never had any experience that was so frightening, 
horrible, or upsetting that, in the past month, she 
experienced symptoms such as nightmares, avoidance, 
vigilance, and numbness or detachment.  As noted, she 
contends that this assessment was inaccurate because it was 
performed in a rushed atmosphere and limited to assessing 
symptoms of PTSD.
 
The medical evidence from during the appeal period contain 
diagnoses of both depression and adjustment disorder.  On the 
July 2006 VA general examination, the Veteran denied any 
psychiatric history.  There were diagnoses of five physical 
disabilities and the physician write, "[n]o other conditions 
were identified."  

On the February 2007 PDHRA, the Veteran indicated that she 
had had experiences so frightening, horrible, or upsetting 
that, in the past month, she had nightmares about it or 
thought about it when she did not want to, was constantly on 
guard, watchful, or easily startled, and felt numb or 
detached from others, activities or her  surrounding.  She 
also indicated that she had little interest or pleasure in 
doing things and felt down, depressed, or helpless.  The 
examiner indicated that depression symptoms (as well as PTSD 
symptoms) were a major concern.  June, July, and August 2007 
VA treatment notes contain diagnoses of adjustment disorder 
with mixed emotions and adjustment reaction with mixed 
emotions.

On the September 2007 VA examination, the Veteran reported 
depression with diminished interest, poor energy, poor 
concentration, poor sleep, tiredness, lack of energy, and 
irritability.  She indicated that she had been having these 
symptoms for a few years.  The summary of findings noted a 
history of depression and the diagnosis was depression not 
otherwise specified.

A November 2007 New Jersey ANG psychiatric evaluation form 
contained a diagnosis of major depression (as well as PTSD) 
in the 5 axis diagnosis section.  The additional assessment 
section noted that the Veteran "is presenting 
neurovegetative symptoms of depression such as anxiety, 
irritability, anger, inability to concentrate."  
Psychotherapy and medication were recommended.

A February 2009 VA psychiatric assessment update noted the 
Veteran's psychiatric symptoms which she said were 
attributable to her active duty experience, in particular the 
fact that her unit did not provide the same opportunities nor 
training, instruction, and guidance provided to other 
soldiers to advance their career.  After an examination, the 
psychiatrist diagnosed major depression.

None of the above diagnoses were accompanied by a rationale.  
The only opinion accompanied by a detailed rationale is that 
of the August 2009 VA examiner.  The August 2009 examiner 
provided a detailed review of the evidence in the claims 
file, including the September 2007 VA examination report and 
the extensive VA treatment records.  After a thorough 
examination, the examiner concluded that, while the Veteran 
complained of and suffered from depressive symptoms, "a 
nonclear pattern emerges and there does not appear to be a 
clear history of a depressive disorder."  

Rather, according to the August 2009 VA examiner, the Veteran 
had manifested a variety of personality disorders that have 
led to her feelings of ostracization and alienation, i.e., a 
diagnosis of personality disorder, not otherwise specified.  
Based on these findings, the examiner concluded that the 
Veteran "suffers primarily from a personality disorder, 
which appears to represent the root and etiology of all of 
her current conflicts."

The August 2009 VA examiner also noted that, when questioned 
with regard to any incident in service that may have caused 
her depression, or any specific events that were 
traumatizing, the Veteran indicated only that her active duty 
experience was stressful in general, that her paperwork for 
promotions was lost, that she was restrained by both racist 
and sexist practices, and that she experienced daily mortar 
attacks from "behind the wire" and from bomb shelters.  

After concluding that the Veteran's symptoms derived from 
personality disorders, he concluded that "there does not 
appear to be any clear nexus between the Veteran's symptoms 
and her military history."  As a consequence, the only Axis 
I diagnosis was episodic alcohol abuse, which did not appear 
to be service connected, and there was an Axis II diagnosis 
of personality disorder, not otherwise specified.  

In his conclusion, the VA examiner again noted that he had 
reviewed the claims folder, reviewed the history of 
treatment, and reviewed the previous diagnosis of depressive 
disorder by the September 2007 VA examiner.  He reiterated 
that there was insufficient evidence of military trauma or 
stress to account for current symptoms, and that the 
Veteran's current symptoms of depression "appear to stem 
primarily from a personality disorder, which does not appear 
to be service connected."

Given the thoroughness and detail of the August 2009 VA 
examiner's explanation for his conclusions that the Veteran 
did not suffer from depression or any other psychiatric 
disability (including PTSD), as opposed to a personality 
disorder for which service connection cannot be granted and 
alcohol dependence that is unrelated to service (and in any 
event cannot be service-connected as a primary disability, 
see Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
(1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 
(1998)), and the lack of a detailed rationale for any of the 
other diagnoses noted above, the Board finds that the weight 
of the medical evidence is against the existence of a current 
psychiatric disability.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  

Significantly, the August 2009 VA examiner found not only 
that the Veteran did not then have a psychiatric disorder, 
but also that it was not clear that she had a history of a 
depressive disorder, i.e., that she did not have this 
disability during the appeal period.

In rendering this decision, the Board has considered the 
Veteran's testimony and written statement.  She is competent 
to testify to her feelings, such as depression, and this 
testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  

In this case, the Veteran testified that she experienced 
symptoms of depression during and since her May 2004 to 
November 2005 deployment.  However, her testimony conflicts 
with her negative response on the November 2005 PDHA, 
rendering it less credible and probative.  More 
significantly, her testimony that she suffered depression 
symptoms during and since service is not equivalent to a 
diagnosis of depression or major depressive disorder.  

Such a diagnosis relates to a medical question, which is not 
a condition capable of lay diagnosis.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  See also Clemons v. 
Shinseki, 23 Vet. App. 1, 6 (2009) ("it is generally the 
province of medical professionals to diagnose or label a 
mental condition, not the claimant").

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for an acquired 
psychiatric disorder, claimed as depression.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In a July 2007 letter, the RO notified the Veteran of the 
evidence needed to substantiate her claim for service 
connection.  Contrary to VCAA requirements, some of the VCAA-
compliant notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in a November 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs), ANG records, VA treatment records including 
those from the East Orange VA Medical Center (VAMC) since 
February 2009 as instructed by the Board in its July 2009 
remand.  In addition, she was afforded two VA psychiatric 
examinations, in September 2007 and August 2009.  

The Board finds that these examinations were adequate for 
purposes of deciding the instant claim because, while the 
first examiner diagnosed depression but did not opine as to 
its etiology, the second examiner, consistent with the 
Board's remand instructions, offered an opinion as to the 
nature and etiology of the Veteran's psychiatric symptoms. 
Consequently, a remand for another examination is 
unnecessary.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and no further action is necessary under the 
VCAA.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


